Evidence irrelevant to the issue may be material as affecting the credibility of a witness, when it tends to show interest, prejudice, bias, or the relationship and feelings of the witness toward the party. It is the right of a party to show the state of feeling of an opposing witness, and this may be done by cross-examination or by independent testimony. For this purpose it is competent to inquire of the witness concerning acts, declarations, and circumstances showing the existence of hostile feelings or prejudice, and the latitude of cross-examination is not restricted by the fact that the witness is a party testifying in his own behalf. Brewer v. Crosby, 11 Gray 29; People v. Casey, 72 N.Y. 393, 398. The state of mind and feelings of a witness may materially affect his testimony, and the credit of a witness upon whose testimony in part the issue is to be determined is not a collateral and immaterial matter. Martin v. Farnham,25 N.H. 195; Folsom v. Brawn, ib. 114; Combs v. Winchester, 39 N.H. 13; Carr v. Moore, *Page 493 41 N.H. 131; Sumner v. Crawford, 45 N.H. 416; Collins v. Stephenson, 8 Gray 438; Day v. Stickney, 14 Allen 255.
The plaintiff had testified that the assault of November 14, 1878, was the first time the defendant ever struck her. On cross-examination, she was asked whether at any time prior to November 14, 1878, she had told any one that the defendant had struck her, and that she was going to have him arrested. This question was objected to and excluded, as was also  evidence that the plaintiff had made a similar statement in July or August before the alleged assault. The testimony was material as bearing upon the plaintiff's state of feeling towards the defendant. It tended to show that she had falsely charged the defendant with having assaulted her prior to the time of the assault complained of; and the fact that she had previously falsely charged him with assaulting her was a circumstance affecting the credibility of her testimony, which the defendant was entitled to have considered, and all the excluded evidence might tend to impeach the memory of the witness. How far justice requires a tribunal to go from the issue for the trial of collateral questions; how much time should be spent in the trial of such questions; what evidence may be excluded for its remoteness of time or place; and what evidence is otherwise too trivial to justify a prolongation of the trial are often questions of fact to be determined at the trial. People v. Court, 83 N.Y. 436, 460; Gutterson v. Morse,58 N.H. 165; State v. Railroad, 58 N.H. 410, 412; Plummer v. Ossipee,59 N.H. 55, 57; Free v. Buckingham, 59 N.H. 219, 226; Amoskeag Co. v. Head,59 N.H. 332, 337, 338; Merrill v. Perkins, 59 N.H. 343, 345; Perkins v. Towle, 59 N.H. 583; Tilton v. Society, ante 377, 384. In this case the evidence appears to have been excluded, not on any such ground of fact, but because, as a matter of law, it has held to be irrelevant; and on that ground the ruling was erroneous.
Exceptions sustained.
BLODGETT, J., did not sit: the others concurred.